Citation Nr: 0732082	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  03-05 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
tension headaches.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1978 to 
February 1979, from January 1991 to March 1991, and from July 
1991 to October 1991.  

The matter of entitlement to TDIU comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2004 
rating decision of the RO in St. Louis, Missouri, which, in 
pertinent part, denied the claim.  The matter of an increased 
rating for tension headaches comes from a December 2005 
rating decision which continued the current 30 percent 
disability rating.

The Board remanded these claims in September 2006.  The case 
returns now for appellate consideration.
 

FINDINGS OF FACT

1.  The veteran's service-connected tension headaches have 
not been manifested by prostrating or prolonged attacks. 

2.  The veteran is currently service-connected for tension 
headaches, rated as 30 percent disabling.  This evaluation 
does not meet the schedular requirements for assignment of a 
total disability rating based on individual unemployability.

3.  The veteran's service-connected disability is not of such 
severity as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 30 percent 
for tension headaches are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2007).

2.  The criteria for assignment of a total disability rating 
based on individual unemployability are not met, and there is 
no evidence to warrant referral for consideration of 
individual unemployability on an extra-schedular basis.  38 
C.F.R. §§ 3.340, 4.16(a) and (b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claims, a 
letter dated in August 2004 and September 2005 fully 
satisfied the duty to notify provisions for the TDIU and 
increased ratings claims, respectively.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claims.  The August 
2004 and September 2005 letters told him to provide any 
relevant evidence in his possession.  See Pelegrini II, at 
120-121.  

Since the RO continued the 30 percent disability rating at 
issue here for the veteran's service-connected disability, 
and the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran's Social 
Security Administration records have been associated with the 
file.  The veteran indicated in statements in August 2004, 
March 2005 and September 2005 that he had no additional 
evidence apart from his Social Security records and VA 
treatment records.  These have been obtained and associated 
with the file.  The veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran an appropriate VA examination in 
2005.  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
service-connected disorder since he was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2005 VA examination report 
is thorough and supported by VA outpatient treatment records.  
The examination in this case is adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Ratings

The veteran contends that he is entitled to a rating in 
excess of 30 for his tension headaches.  For the reasons that 
follow, the Board concludes that an increased rating is not 
warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
However, the evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (2007). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran receives a 30 percent rating for tension 
headaches under Diagnostic Code (DC) 8199-8100.  DC 8199 
represents an unlisted disability requiring rating by analogy 
to one of the disorders listed under 38 C.F.R. § 4.124a.  See 
38 C.F.R. § 4.27.  DC 8100 is the only Code section to 
address headaches, and the Board cannot identify any other 
diagnostic code that would be more appropriate to the 
veteran's diagnosed disability and his claimed symptoms.  See 
38 C.F.R. § 4.124a (2007).  Therefore, the Board will 
evaluate the veteran's service- connected tension headaches 
under Diagnostic Code.  

Diagnostic Code 8100 dictates that a 30 percent rating may be 
assigned upon a showing of migraine headaches with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months, and a 50 percent 
rating may be assigned for migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. 
§ 4.124a.  

The veteran underwent an October 2005 VA examination to 
ascertain the current severity of his headaches.  He reported 
three to four flare up headaches a week, localized over the 
left eye.  He indicated that the pain was 10/10 with 
radiation to the left neck and back of the head.  He stated 
that the pain was occasionally severe enough to make him cry.  
The veteran denied nausea, vomiting, and photophobia.  He 
goes to sleep or lies down to relieve the headaches, which 
last about 12 to 14 minutes.  He also stated that he uses 
Tylenol #3 for relief.  A series of sinus x-ray studies 
showed left maxillary sinusitis, which the examiner indicated 
would cause an increase in the severity of his headaches.  On 
examination, his cranial nerves were intact.  His eyes had a 
good light reflex and his pupils were equal, round and 
reactive to light and accommodation.  His extraocular muscles 
were intact.  Sensation of the upper extremities was intact 
to pinprick.  Sensation to the right leg from knee to floor 
was reduced and was the left leg from mid calf to floor.  
There is no indication that this is the result of his 
migraines.  His gait was independent with erect posture and 
narrow base, with smooth turning and normal tandem function.  
In an October 2006 addendum, the examiner indicated that his 
left maxillary sinusitis was a transient condition that did 
not reflect a permanent increase in his disability.  

The veteran's VA outpatient treatment records also contain 
various entries detailing the treatment he has received for 
his headaches.  He was seen in April 2005, indicating that 
his headaches had reappeared.  It is not clear if there was a 
long cessation with sudden reoccurrence.  

The veteran has complained of headaches of increasing 
severity late in 2005.  A December 2005 treatment note 
indicates that the cause of the increased headaches is drug 
and alcohol abuse.  The Board notes that the veteran's 
medical records show a long battle with substance abuse.  
This assessment is in line with past descriptions of his 
headache disability.

Prior to the instant claim, the veteran underwent treatment 
for headaches.  In November 2003, the examiner diagnosed him 
with cluster headaches and indicated that the trigger might 
be alcohol.  In December 2003, the veteran was seen for a 
psychological consult.  The veteran reported headaches three 
days out of seven, occurring one to ten days daily, with no 
associated photophobia, phonophobia or slurred speech.  His 
associated symptoms were shortness of breath, numbness and 
tingling in his extremities, increased heart rate and crying.  
The examiner opined that the veteran's headaches had a strong 
psychological component.  He concluded that the reported 
symptoms were more consistent with an atypical panic attack 
rather than classic migraines or tension headaches.  

The Board finds that the veteran does not have prostrating or 
prolonged attacks as required for a higher rating.  The 
veteran's headaches have been exacerbated by either transient 
problems, like the sinusitis, or by his drug and alcohol 
abuse.  The veteran's self-reported flare ups do cause him to 
lie down; he has prescription Tylenol which relieves the 
headaches.  The Board finds that these are not prostrating 
attacks.  Furthermore, they last only 12 to 14 minutes, which 
is an extremely brief period.  The Board finds that the 
headaches are not prolonged.  After careful review of these 
treatment records, as well as the aforementioned VA medical 
examinations, the Board concludes that the service-connected 
disability is adequately reflected by the current 30 percent 
rating, and it is not of such severity and/or frequency as to 
warrant the next higher rating of 50 percent under Diagnostic 
Code 8100.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's increased rating claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. TDIU

The veteran contends that his service connected disability 
renders him unemployable, and thus entitled to a total 
disability rating.  For the reasons that follow, the Board 
finds that a TDIU rating is not warranted.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities: Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

The veteran is service-connected for tension headaches, rated 
as 30 percent disabling, as discussed above.  He has no other 
service-connected disabilities.  The veteran's total rating 
is 30 percent.  38 C.F.R. § 4.25.  The veteran does not meet 
the schedular criteria listed in 4.16(a).  

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service 
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's 
service-connected disability, employment history, educational 
and vocational attainment, and all other factors having a 
bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  
The rating board did not refer this case for extra-schedular 
consideration.

The veteran has been found totally disabled by the Social 
Security Administration (SSA).  The Board notes that the 
award of disability benefits was based on several nonservice-
connected disorders, principly psychiatric disorders and 
polysubstance dependence.  In determining the proper 
disability rating for the veteran's service-connected tension 
headaches, VA is only evaluating the severity of the headache 
symptoms.  Moreover, it is clear from the SSA's decision that 
the veteran's tension headaches alone were not significant 
enough to grant total disability.  In other words, although 
the headache disorder affects his ability to be employed, as 
reflected by the current 30 percent rating, it does not 
render him totally disabled, since he can continue to perform 
basic tasks.  

The veteran's Social Security records show that he stopped 
work in August 2000, due to a variety of psychiatric 
disorders and polysubstance dependence.  The veteran's work 
history was summarized as a series of manual labor jobs 
during summers and hair dressing during winters.  There is no 
indication that the veteran's headaches significantly 
affected his ability to perform any of his jobs.  The 
veteran's lack of current employment leaves the record 
without evidence that the disability renders him 
unemployable.  While the veteran's vocational, educational 
and employment attainment was not high prior to August 2000, 
it does appear that he was able to find employment year 
round.  There is no evidence to show that the veteran's 
tension headaches forced him to stop working.  As discussed 
above, the veteran's headaches are not prostrating or 
prolonged.  The Board finds that the preponderance of the 
evidence shows that the veteran's tension headaches have not 
been productive of a disability so severe as to render him 
unemployable.  

The objective evidence as to the severity of the veteran's 
service-connected condition does not show that such condition 
would prevent him from being employed.  In this case, the 
preponderance of the evidence is against finding that the 
veteran's service-connected disability alone makes him 
unemployable.  The only medical evidence of record shows that 
his service-connected condition is not of such severity as to 
preclude gainful employment.  In Van Hoose, the Court noted,

The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high 
rating in itself is recognition that the impairment 
makes it difficult to obtain and keep employment.  The 
question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See 38 C.F.R. 
§ 4.16(a) (1992).

Van Hoose, 4 Vet. App. at 363.  In this case, there is simply 
no evidence of unusual or exceptional circumstances to 
warrant referral for extra-schedular consideration of a total 
disability rating based solely on the veteran's service-
connected headaches.  

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the veteran's claim that he is 
precluded from securing substantially gainful employment 
solely by reason of his service-connected headaches or that 
he is incapable of performing the mental and physical acts 
required by employment due solely to his headaches, even when 
his disability is assessed in the context of subjective 
factors such as his occupational background and level of 
education.  The Board concludes, therefore, that a total 
disability rating for compensation purposes based on 
individual unemployability is not warranted.  In reaching 
this conclusion, the Board has considered the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. 5107(b); Gilbert, supra.




ORDER

Entitlement to a rating in excess of 30 percent for tension 
headaches is denied.

Entitlement to TDIU is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


